Title: From George Washington to William Heath, 9 August 1781
From: Washington, George
To: Heath, William


                        
                            Sir
                            Head Quarters 9th August 1781.
                        
                        You will be pleased to convene the General Officers now in Camp and with them take into consideration a
                            dispute of Rank between Colonels Swift and Webb. You will be pleased to report to me the opinion of the Board thereon. I
                            am Sir Your most obt and hble servt
                        
                            Go: Washington
                        
                    